Name: Council Regulation (EEC) No 2420/92 of 18 August 1992 temporarily suspending the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  international trade;  foodstuff
 Date Published: nan

 No L 237/14 Official Journal of the European Communities 20 . 8 . 92 COUNCIL REGULATION (EEC) No 2420/92 of 18 August 1992 temporarily suspending the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas differences have arisen between the United States of America and Community authorities regarding the implementation of the outcome of the consultations held on the basis of Article XXIII of the General Agreement on Tariffs and Trade and aimed at binding the import duties on residues from the maize starch industry, a matter which was dealt with in the Memorandum of Understanding of 15 October 1991 ; Whereas it would be desirable, pending a solution to the problem, temporarily to suspend the collection of import duties on the goods in question for the period 1 January to 31 October 1992, HAS ADOPTED THIS REGULATION : Article 1 Collection of the Common Customs Tariff duties applicable to imports of the products described below are hereby suspended from 1 January until 31 October 1992 : ex 2309 90 31 Mixtures of residues from the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling having by weight on the dry product :  a protein content less than or equal to 40 % ;  a fat content (calculated in accordance with method A indicated in Annex I to Commission Directive 84/4/EEC) (') less than or equal to 4,5 % ; ex 2309 90 41 Mixtures of residues from the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling having by weight on the dry product :  a starch content less than or equal to 28 % ;  a protein content less than or equal to 40 % ;  a fat content (calculated in accordance with method A indicated in Annex I to Commission Directive 84/4/EEC) less than or equal to 4,5 %. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1992. For the Council The President N. LAMONT (') OJ No L 15, 18 . 1 . 1984, p. 28 .